Citation Nr: 0840942	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  04-29 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976.

In an April 2008 decision, the Board denied the veteran's 
claim for service connection for bilateral hearing loss.  The 
veteran appealed the Board's decision to the Court.  In 
September 2008, the parties filed a Joint Motion for Remand 
(Joint Motion).  By Order entered September 19, 2008, the 
Court granted this motion, vacated the Board's April 2008 
decision, and remanded the case to the Board for compliance 
with the instructions in the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims file does not contain the veteran's separation 
examination.  Consequently, both the November 2003 and August 
2007 VA examiners were unable to render an opinion regarding 
the etiology of the veteran's hearing loss without resorting 
to speculation.

The RO requested the veteran's service medical records from 
the National Personnel Records Center (NPRC) in November 
2002.  In March 2003, the NPRC responded that the record 
needed to respond had not yet been retired to Code 13, but 
that the request had been forwarded to Code 11 for reply and 
that any follow-up requests should be addressed to that 
office.  It appears that the RO made follow-up requests to 
Code 11 in June 2003 and August 2003, requesting a negative 
response if no records were found.  It is not clear whether 
any response was received from Code 11, but the record 
contains a copy of the NPRC's March 2003 response, with a 
handwritten notation, "Enclosed are copies of available 
medical records and DD Form 214," which was signed by 
someone from "ARPC POV-V Oct 1, 1003."  

The available medical records in the claims folder consist of 
reports of medical history and examination taken at the time 
of the veteran's entry into active service.  Following the 
Board's remand order in March 2007, Code 13 responded in 
March 2007 that all available records had been mailed.  In 
order to comply with the Joint Motion, the RO should request 
the veteran's service medical records from all appropriate 
sources again.  If no more records are located, the RO should 
make a formal finding as such and notify the veteran.  See 
38 C.F.R. § 3.159(e).

If the separation examination is located and associated with 
the claims file, the RO should schedule a VA examination.  
After reviewing the claims file, the examiner should provide 
an opinion regarding the etiology of the veteran's hearing 
loss.  The veteran is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of a failing to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding service medical 
records, including the veteran's 
separation examination.  If records are 
not found, make a formal finding and send 
notice to the veteran indicating:
(i) The identity of the records VA was 
unable to obtain;
(ii) An explanation of the efforts VA 
made to obtain the records;
(iii) A description of any further 
action VA will take regarding the 
claim, including, but not limited to, 
notice that VA will decide the claim 
based on the evidence of record unless 
the claimant submits the records VA was 
unable to obtain; and
(iv) A notice that the claimant is 
ultimately responsible for providing 
the evidence.

2.  Obtain any outstanding VA treatment 
records and associate with the claims 
file.

3.  If the search for additional service 
medical records was successful, schedule 
the veteran for a VA audiological 
examination.  The complete claims file 
must be available for the examiner to 
review.  The examiner should state a 
medical opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that the 
veteran's hearing loss is the result of 
any disease or injury in service.  Provide 
a complete rationale for each opinion.

4.  Readjudicate the issue on appeal in 
light of all of the evidence of record.  
If the benefit is not granted, furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford an opportunity to respond before 
returning the record to the Board for 
future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




